DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This rejection is repeated from the Final Rejection mailed 8/31/2022.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites “wherein utilizing the high-energy beam apparatus to accomplish said series of perforations further comprises interrupting a supply of power to the high-energy beam apparatus”. In other words, claim 17 proposes to combine the technique of power disruption with the technique of altering the beam apparatus distance to achieve the perforations. However, in the original disclosure, these two techniques are presented as alternatives in different embodiments (paragraph 30) and not combined into a single process, and there is nothing in the disclosure to suggest their combined use. Therefore, the original disclosure lacks adequate support for the claimed addition of the power disruption technique of claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (U.S. PGPub 2014/0209574, cited in IDS).
Claims 1 and 18: Walsh discloses a method of manipulating a sheet of material (sheet metal - e.g. abstract), said method comprising the steps of: forming a series of perforations in said sheet of material in accordance with cutting parameter data (implied in paragraphs 25, 43, 44, 47 - see below), said series of perforations (i.e. a stitched cut - paragraph 49) forming an outline of said at least one feature (Id.); and utilizing a high-energy beam apparatus (plasma cutter - e.g. paragraph 42) to accomplish said series of perforations, said high-energy beam apparatus altering its distance from said sheet of material during said formation of said series of perforations (paragraphs 45, 47, 52 - noting that “formation of said series of perforations” generally refers to "forming an outline of said at least one feature”, i.e. the forming refers to generally the entire outlining process. Thus, “during said formation of said series of perforations” could be at any point during the overall formation of the perforated outline for any reason, such as at the start or end of cutting, or for any other reason during certain embodiments as cited above). Walsh does not explicitly describe loading cutting parameter data into a controller, said cutting parameter data defining an architecture of at least one feature to be formed in a sheet of material. However, Walsh does disclose that the system is fully automated, offering flexibility in the shapes cut (paragraph 25), the system is a CNC system (paragraph 43) using computer control (paragraph 44), and is controlled by a software system (paragraph 47). The examiner submits that loading cutting parameter data defining the architecture of the features to be formed into a controller would have been inherent to operating a fully automated, computer and software-controlled CNC system as understood by one of ordinary skill, and thus anticipates the claimed invention.
Walsh does not explicitly disclose how the individual perforations of the stitched cut are formed, and thus does not disclose that (regarding claim 1) said high-energy beam apparatus alters its distance from said sheet of material during said formation of each perforation of said series of perforations to form said outline, or (regarding claim 18) said series of perforations formed by interrupting a supply of power to the high-energy beam apparatus. However, the device is generally able to control the cutter in the Z-axis during formation of a series of perforations as discussed above (e.g. paragraph 45 - “the cutter (203) will be manipulated and move along the Y axis (and in certain contemplated embodiments the Z axis to allow for the tool (203) to be cleared from the material (107) when cutting is not needed) during the cutting process”), and also Walsh acknowledges that cutting may be stopped either by lifting the tool or turning off the power (paragraph 52 - “the cutter (203) may be deactivated or raised (Z direction) to stop the cutting”). A perforated cut by a single plasma apparatus as disclosed would inherently require stopping and starting the cut in some way. Given the two options generally contemplated by Walsh, either would have been obvious, and thus the examiner submits that altering the distance of the beam apparatus for each perforation during formation of the series of perforations, or interrupting a supply of power to the high-energy beam apparatus, would have been an obvious choice between two possible and contemplated options.
Claim 7: Said sheet of material is sheet metal (as cited above).
Claim 17: As cited above, Walsh discloses that cutting may be stopped either by lifting the tool or turning off the power (paragraph 52), though not necessarily by both techniques together. In addition to the discussion above regarding the obviousness of wither technique in forming the perforations, the examiner further submits that combining both would have also been obvious as it would have constituted combining prior art elements according to known methods (as cited above) to achieve the predictable result of starting and stopping a cut, noting that both techniques would effectively operate as they do separately, i.e. decrease the degree of cutting as desired.
Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (‘574) in view of Walsh (U.S. PGPub 20040143954, cited in IDS).
Claim 2: Walsh (‘574) further describes subsequent to forming said series of perforations, generally performing steps for the workpiece to “receive any further modification, alteration or construction deemed necessary for the construction of the ductwork” (paragraph 36), or “punched, folded, or otherwise manipulated as known to those of ordinary skill” (paragraph 50). Walsh (‘574) also discloses subsequent to these steps, removing the portion of material interior to said series of perforations to produce said at least one feature (e.g. paragraph 49). Walsh (‘574) does not specifically describe forming at least one of a lock seam and a flange in said sheet of material as part of the aforementioned “further modification, alteration or construction” or punching, folding, or other manipulation.
However, Walsh (‘954) describes a similar method of forming ducts wherein following a plasma cutting process (paragraph 73), lock seams (paragraphs 80-81) and flanges (paragraphs 82, 84) are formed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed flanges and seams in order to have provided the aforementioned additional modifications or alterations associated with duct making known to those of ordinary skill.
Claim 3: In association with the steps of forming a completed duct, Walsh (‘954) further teaches bending said sheet of material to form a duct section (e.g. paragraphs 87-88).
Claim 4: Turning to Walsh (‘574), the high-energy beam apparatus is a plasma cutter (e.g. paragraph 42). 
Claim 5: Turning to Walsh (‘574), said at least one feature is a hole, a notch, a tap or an access door (paragraphs 25, 39, 49). 
Claim 8: Turning to Walsh (‘574), said plasma cutter is operable in a continuous cutting mode (paragraph 48) and a perforation cutting mode (paragraph 49).

Claims 1-8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (‘954) in view of Walsh (‘574).
Claims 1 and 18: Walsh (‘954) discloses a method of manipulating a sheet of material (i.e. sheet metal from a coil), said method comprising the steps of: loading cutting parameter data into a controller (computer 22), said cutting parameter data defining an architecture of at least one feature to be formed in a sheet of material (paragraphs 72, 90, 91); and forming a series of cuts in said sheet of material in accordance with said cutting parameter data, said series of cuts forming an outline of said at least one feature (paragraphs 73, 75, 77, 97-100).
The plasma cuts are not necessarily perforations as claimed. However, Walsh (‘574) teaches a similar plasma cutting method wherein cuts can be made in the form of perforated outlines (paragraph 49); and utilizing a high-energy beam apparatus (plasma cutter - e.g. paragraph 42) to accomplish said series of perforations, said high-energy beam apparatus altering its distance from said sheet of material during said formation of said series of perforations (paragraphs 45, 47, 52 - noting that “formation of said series of perforations” generally refers to "forming an outline of said at least one feature”, i.e. the forming refers to generally the entire outlining process. Thus, “during said formation of said series of perforations” could be at any point during the overall formation of the perforated outline for any reason, such as at the start or end of cutting, or for any other reason during certain embodiments as cited above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided perforated cuts in order to have allowed for large cutouts without necessarily separating the material in the line.
Walsh (‘574) does not explicitly disclose how the individual perforations of the stitched cut are formed, and thus does not disclose that (regarding claim 1) said high-energy beam apparatus alters its distance from said sheet of material during said formation of each perforation of said series of perforations to form said outline, or (regarding claim 18) said series of perforations formed by interrupting a supply of power to the high-energy beam apparatus. However, the device is generally able to control the cutter in the Z-axis during formation of a series of perforations as discussed above (e.g. paragraph 45 - “the cutter (203) will be manipulated and move along the Y axis (and in certain contemplated embodiments the Z axis to allow for the tool (203) to be cleared from the material (107) when cutting is not needed) during the cutting process”), and also Walsh acknowledges that cutting may be stopped either by lifting the tool or turning off the power (paragraph 52 - “the cutter (203) may be deactivated or raised (Z direction) to stop the cutting”). A perforated cut by a single plasma apparatus as disclosed would inherently require stopping and starting the cut in some way. Given the two options generally contemplated by Walsh, either would have been obvious, and thus the examiner submits that altering the distance of the beam apparatus for each perforation during formation of the series of perforations, or interrupting a supply of power to the high-energy beam apparatus, would have been an obvious choice between two possible and contemplated options.
Claim 2: Walsh (‘954) further discloses, subsequent to forming said series of perforations, forming at least one of a lock seam (paragraphs 80-81) and a flange (paragraphs 82, 84) in said sheet of material. In conjunction with the perforating, Walsh (‘574) further teaches subsequent to forming said at least one of said lock seam and said flange in said sheet of material, removing the portion of material interior to said series of perforations to produce said at least one feature (paragraph 49).
Claim 3: Walsh (‘954) further discloses the step of: bending said sheet of material to form a duct section (e.g. paragraphs 87-88). 
Claim 4: Turning to Walsh (‘954), as modified by (‘574), said series of perforations are formed using a plasma cutter (paragraph 73). 
Claim 5: Said at least one feature is a hole, a notch, a tap or an access door (paragraphs 73, 75, 77). 
Claim 6: Walsh (‘954) implies the steps of: unwinding said sheet of material from a roll and straightening said sheet of material (e.g. paragraph 74 and 92-94); and subsequent to forming said series of perforations (as modified by (‘574)) in said sheet of material; shearing said sheet of material from said roll using said plasma cutter (paragraphs 77 and 101). Walsh (‘574) also teaches unwinding (unrolling) said sheet of material from a roll (paragraph 26) and straightening said sheet of material (paragraph 37).
Claim 7: Walsh (‘954) implies that said sheet of material is sheet metal (i.e. metal material pulled from coils; e.g. paragraph 13) . 
Claim 8: With regard to perforating, Walsh (‘574) further teaches said plasma cutter is operable in a continuous cutting mode (paragraph 48) and a perforation cutting mode (paragraph 49).
Claim 17: As cited above, Walsh (‘574) discloses that cutting may be stopped either by lifting the tool or turning off the power (paragraph 52), though not necessarily by both techniques together. In addition to the discussion above regarding the obviousness of wither technique in forming the perforations, the examiner further submits that combining both would have also been obvious as it would have constituted combining prior art elements according to known methods (as cited above) to achieve the predictable result of starting and stopping a cut, noting that both techniques would effectively operate as they do separately, i.e. decrease the degree of cutting as desired.

Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive.
With regard to the rejection of claim 17 under 112(a), Applicant argues the following:
The Original Specification discloses both deactivating the plasma cutter and changing the spacing distance of the plasma cutter to create the perforated cuts. See, Original Specification, para. [0029]. The specification never explicitly says that the noted aspects of the deactivating the plasma cutter and changing the distance of the plasma cutter could not be employed in the same apparatus at the same time. A person of ordinary skill in the art would understand that the feature described in the specification as filed could be mixed and matched with one another, without departing from the broader aspects of the present invention.
Paragraph 29 describes making a perforated cut but does not discuss the manner by which the perforated cut is made (i.e. by deactivation and/or moving of the cutter). Paragraph 30, as acknowledged by the examiner in the previous Office Action, discloses these techniques in the alternative. The fact that the disclosure does not expressly prohibit the combination of techniques does not equate to a disclosure of combining the techniques. Applicant appears to suggest that one of ordinary skill would have found it obvious to have mixed and matched the techniques. However, obviousness does not equate to an express, implicit, or inherent disclosure as required under 112(a). See MPEP 2163 I. A., “a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement”, and MPEP 2163 I. B., “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure”. Applicant does not otherwise cite where in the disclosure there is express, implicit, or inherent disclosure of the combination of both features.
Applicant’s remaining arguments are substantially identical to those addressed in the Final Rejection mailed 8/31/2022, and so the examiner refers to the responses made therein to address the instant arguments. Notably, Applicant again emphasizes that raising (Z-axis motion) or deactivating the tool of Walsh is only described in the context of “when cutting is not needed”. However, as explained previously, a perforated cut as described by Walsh inherently involves alternating cut and uncut portions, where the uncut portions are examples of where cutting is not needed. Walsh clearly describes two options for stopping a cut where cutting is not needed. Even if these are mainly described in the context of terminating the overall outline of the shape, simply reading between the lines of Walsh would have rendered exceedingly obvious to one of ordinary skill at the time the concept of applying these techniques to each perforation. Applicant has still failed to provide any alternative to one of these techniques for performing a perforated cut.
The examiner finally notes that because new claim 18 merely combines subject matter of previously presented claims 1 and 17, and because the examiner’s previously presented rejection of claim 1 stated that both cutting techniques would have been obvious, then the claims filed with the RCE of 11/30/2022 meet the criteria for a final rejection on first action (MPEP 706.07(b).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726